Case 1:19-cv-01492-SEB-MJD Document 14-1 Filed 07/12/19 Page 1 of 1 PageID #: 95




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 INDIE GAME STUDIOS, LLC                      )
 a Delaware Limited Liability Company,        )
 d/b/a Stronghold Games LLC                   )
                                              )
         Plaintiff,                           )
                                              )         Case No. 1:19-cv-1492-SEB-MJD
 v.                                           )
                                              )
 PLAN B GAMES, INC.                           )
 a Canadian corporation, and                  )
                                              )
 PLAN B GAMES EUROPE GMBH,                    )
 a German company,                            )
                                              )
         Defendant(s).                        )


             ORDER EXTENDING TIME TO EFFECT SERVICE OF PROCESS
                             TO AUGUST 26, 2019

         Plaintiff, INDIE GAME STUDIOS, LLC, d/b/a Stronghold Games LLC (“Plaintiff”),

 having moved for an extension of time to serve process under Fed. R. Civ. P. 4(m) and 6(b), and

 Defendants having received a copy by e-mail through their counsel, and this Court having

 considered the matter, and being duly advised in the premises, NOW FINDS that it is for good

 cause and should be GRANTED.

         IT IS THEREFORE ORDERED that Plaintiff shall have to and including August 26,

 2019 to effect service of process on the Defendants.

 Date:
                                              Judge, Southern District of Indiana

 Distribution to counsel via the Court’s ECF system and courtesy copy of this Order will be e-
 mailed to Defendants’ counsel at burte@ladas.net by Plaintiff’s counsel.
